Citation Nr: 0639895	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-43 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a dental condition 
(claimed as gingivectomy/gingivitis/periodontal disease).

3.  Entitlement to service connection for adenocarcinoma of 
the lower colon (claimed as colorectal cancer).

4.  Entitlement to service connection for coronary artery 
disease (claimed as secondary to periodontal disease).

5.  Entitlement to a rating in excess of 10 percent for 
residuals of left hand injury to the 4th and 5th digits.

6.  Entitlement to a rating in excess of 10 percent for a 
laceration scar of the 5th metacarpal, left hand.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1962 to February 1964.  This matter is before the 
Board of Veterans? Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  A June 2004 rating decision 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a dental condition 
(claimed as gingivectomy/gingivitis/periodontal disease).

3.  Entitlement to service connection for adenocarcinoma of 
the lower colon (claimed as colorectal cancer).

4.  Entitlement to service connection for coronary artery 
disease (claimed as secondary to periodontal disease).

5.  Entitlement to a rating in excess of 10 percent for 
residuals of left hand injury to the 4th and 5th digits.

6.  Entitlement to a rating in excess of 10 percent for a 
laceration scar of the 5th metacarpal, left hand.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1962 to February 1964.  This matter is before the 
Board of Veterans? Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  A June 2004 rating decision 
granted service connection for residuals of left hand injury 
to the 4th and 5th digits with limitation of motion, rated 10 
percent effective January 22, 2001; granted service 
connection for residual scar, status post laceration, of the 
5th metacarpal of the left hand, rated 10 percent effective 
January 22, 2001; and denied service connection for a right 
knee disability.  A June 2005 rating decision denied service 
connection for a dental condition, adenocarcinoma of the 
lower colon and coronary artery disease.  

In a statement received March 2004, the veteran appears to 
argue that his right knee replacement by VA in April 2000 may 
have been performed.  The matter is referred to the RO for 
clarification as to whether the veteran has raised a claim 
seeking compensation under 38 U.S.C.A. § 1151.

The issues of entitlement to service connection for a dental 
condition, adenocarcinoma of the lower colon, and coronary 
artery disease are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The appellant 
will be notified if any action on his part is required.


FINDINGS OF FACT

1.  A chronic right knee disability was not manifested in 
service; arthritis of the knee was not manifested in the 
first postservice year; and the veteran's current right knee 
disability is not shown to be related to his active military 
service, to include any incident or injury therein.

2.  Residuals of the veteran's left (minor) hand injury are 
manifested by weakened and painful movement of the ring 
finger with flexion approximating the transverse fold of the 
palm, inability to flex the little finger within 3 cm. of the 
transverse fold of the palm, and weakened grip; the ring and 
little fingers are not ankylosed.

3.  The veteran has a tender, superficial scar in the area of 
the 5th metacarpal of the left hand that is approximately 2 
cm. in length.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

2.  A rating in excess of 10 percent for residuals of left 
hand injury to the 4th and 5th digits with limitation of 
motion is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, 
Diagnostic Code (Code) 5223 (effective prior to and from 
August 26, 2002).

3.  A rating in excess of 10 percent for a laceration 
residual scar of the 5th metacarpal of the left hand is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.118, Code 7804 (effective prior to and 
from August 30, 2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A March 2004 letter that preceded the initial adjudication 
notified the veteran of the types of evidence and/or 
information necessary to substantiate his claims and of his 
and VA's duties in developing claims, to include that it was 
his duty to ensure that any evidence that was not in 
possession of the federal government was received.  As that 
initial adjudication granted service connection for the 
injury and scar residuals of the left hand and assigned 
initial ratings and effective dates, the purpose of 
38 U.S.C.A. § 5103(a) notice was met as to those claims, and 
notice under § 5103(a) was no longer required.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006).  A November 2004 
Statement of the Case (SOC) provided notice on the downstream 
issues of initial ratings and the effective date of awards 
and cited in full the provisions of 38 C.F.R. § 3.159(b)(1).  
As service connection for a right knee disability is being 
denied, there is no prejudice to the veteran in the failure 
to notify him of the evidence and/or information necessary to 
establish a rating and effective date of award as to such 
claim.  Id.  The veteran has received all essential notice in 
these matters, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service private 
and VA treatment records.  All available pertinent medical 
evidence identified by the veteran has been obtained.  He 
apparently has received disability benefits from the Social 
Security Administration based on disability not at issue 
herein (severe left leg injury in 1991); consequently, the 
Board finds that a remand to secure such records is not 
necessary.  He has been afforded a VA examination to assess 
his left hand disability.  As the right knee was clinically 
evaluated as normal on the service separation examination, 
there is no evidence of persistent or recurrent symptoms of 
disability since service, and there is no competent (medical) 
evidence that a right knee disability might be related to an 
event(s) in service, a medical examination or opinion in this 
matter is not necessary.  Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003).  VA's duty to assist the appellant in 
the development of his claim is satisfied.

II.  Factual Basis

The veteran's service enlistment examination in November 1961 
showed a normal clinical evaluation of his musculoskeletal 
system.  .

In July 1963, the veteran sustained a laceration at the 
junction of the 5th metacarpal area of his left (minor) hand 
requiring 5 sutures.  Thereafter, he had pain and tenderness 
in the area of the scar, an inability to completely flex the 
4th and 5th fingers, and weakened grip.  A November 1963 
neurology consultation found a tender V-shaped laceration; a 
"pins and needles" sensation with pressure to the 
hypothenar prominence; pain of the 4th digit with resistance 
flexion; and the little finger held in partial flexion with 
weak flexion of all the joints and some atrophy of the 
hypothenar eminence.  There were no sensory changes.  The 
neurologist concluded that the veteran's injury residual 
deficits represented tendon involvement with weakness 
secondary to pain rather than actual ulnar nerve damage 
(though a neuroma was possible).  A December 1963 
consultation produced the impression of painful neuroma, 
distal to scar, secondary to probable partial laceration of 
the digital nerve.  The veteran obtained immediate relief of 
pain with an injection of Xylocaine and Decadron to the scar 
area as well as distal to the scar.

On service separation examination in February 1964, the 
veteran reported a history of restricted movement of his two 
fingers and a "'TRICK' OR LOCKED KNEE."  On clinical 
evaluation, the lower extremities were normal.  Regarding the 
upper extremities, it was noted that "Old laceration of the 
"3rd and 4th fingers, right [sic] hand limits full movement 
of fingers".

The earliest available pertinent postservice treatment 
records are dated in March 1999.  The veteran was seen at a 
VA facility for difficulty with "bad knees" and needing an 
employment physical to clear him for work as a jet 
instructor.  On May 1999 orthopedic consultation he gave a 
history of knee trauma with dislocation while playing high 
school football, and having increasing pain in both knees 
(right greater than left) "for quite sometime."  X-rays 
revealed some medial joint and patellofemoral space narrowing 
bilaterally.  Arthroscopy of the right knee that same month 
found diffuse synovitis throughout the knee bursa; 
degenerative tear of the lateral meniscus; Grade IV 
chondrosis of the lateral tibial plateau; and Grade III 
chondrosis of the posterior aspect of the lateral femoral 
condyle.  In April 2000, the veteran underwent a right total 
knee arthroplasty.  The surgical report noted an 
approximately five-year history of knee pain.  Clinical 
records also note a history of left Achilles rupture in 1991 
resulting in left lateral ankle instability and long-standing 
habit of contracting the anterior tibialis to avoid ankle 
eversion.

A VA occupational therapy consultation report dated in 
February 2002 includes the veteran's account of periodic 
voluntary abduction of the 5th digit of the left hand that 
would get "stuck" in his clothes while dressing and in his 
sheets at night.  Examination showed full passive range of 
motion of the 5th digit but inability to actively flex the 
finger to palm.  He was given a "splint" of soft webbing 
for adducting the 5th digit to the 4th digit during sleep and 
while dressing, and prescribed theraputty to increase 
strength and decrease pain with voluntary movement.
In a statement received in March 2004, the veteran reported 
two minor knee injuries while stationed at Otis Air Force 
Base (AFB) in Massachusetts.  One injury happened on the 
flight line while refueling an RC-21, and the other injury 
occurred while playing softball for his squadron team.  He 
did not seek dispensary treatment, but was given a couple of 
days off.  He worked as a corporate pilot for over 30 years, 
and took himself out of the cockpit in 1998 because his right 
knee disability prevented him from performing maximum braking 
or holding the right rudder pedal.

On March 2004 VA examination the veteran reported left 4th 
digit pain that radiated up the arm, when he attempted to 
flex the digit with any pressure.  He could approximate the 
tip of the 4th digit to the palm, but the pressure was not 
firm.  He could not flex the left 5th digit to the palm and 
there was pain on motion.  Postservice, he had two additional 
injections to the left hand that only provided temporary 
relief.  He had learned to live and work around his problem.  
Examination showed a V-shaped scar approximately 1 cm. on 
each limb at the lateral side of the hand and the distal end 
of the wrist.  The 4th digit was able to approximate the palm 
of the hand with 3-4/5 strength on flexion and 4/5 strength 
on extension.  The 5th digit could passively flex to touch 
the palm, but active flexion left a 3 cm. gap.  There was 1/5 
strength on flexion and 2-3/5 strength with extension.  The 
5th digit lacked 20 degrees in adduction to touch the 4th 
digit.  Sensation of the digits was normal although he 
reported an occasional paresthesia-type sensation of the 5th 
digit upon touch.  The scar was freely movable, but there was 
some tenderness on pressure.  The assessment was residuals of 
left hand injury, with probable neuroma.

III.  Legal criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
Arthritis is a chronic disease which may be presumptively 
service connected if manifested to a compensable degree in 
the first postservice year.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

At the outset, it is noteworthy that the portion of VA's 
Rating Schedule, 38 C.F.R. Part 4, pertaining to the rating 
of ankylosis and limitation of motion of digits of the hands 
was amended effective August 26, 2002.  67 Fed. Reg. 48784-
48787 (July 26, 2002) (codified at 38 C.F.R. § 4.71a).  VA's 
Rating Schedule, 38 C.F.R. Part 4, pertaining to the rating 
of scar disabilities was amended effective August 30, 2002.  
67 Fed. Reg. 49590-49599 (July 31, 2002) (codified at 
38 C.F.R. § 4.118).  The veteran was made aware of these 
revisions in the November 2004 SOC.  Since this appeal was 
pending at the time the applicable regulations were amended, 
the veteran is entitled to consideration of the new criteria 
from their effective date.  VA General Counsel has held that 
if the revised criteria are more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000.

The provisions for evaluating disability of single or 
multiple digits of the hand that became effective on August 
26, 2002, do not differ from those in effect prior to that 
date, as to the criteria for assignment of specific ratings; 
rather, the revised provisions include a standardized 
description of ankylosis and joint motion measurement, and a 
change in the wording for measurement of motion of single 
digits, i.e., from "proximal transverse crease of palm" 
rather than from "median transverse fold of palm"  A 
revision of the notes allows for consideration as to whether 
a rating exceeding the amputation rule for individual digits 
may be warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.

Under the version in effect prior to August 26, 2002, Codes 
5220 through 5223 are applied to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling.  Under Code 5223, 
favorable ankylosis of both the ring and little finger 
warrants a 10 percent rating, irrespective of the affected 
extremity.  38 C.F.R. § 4.71a, Code 5223 (as in effect prior 
to August 26, 2002).

Under the revised rating criteria for the fingers, the 
following rules are observed in classifying the severity of 
limitation of motion of fingers:

(1) For the index, long, ring, and little fingers 
(digits II, III, IV, and V), zero degrees of 
flexion represents the fingers fully extended, 
making a straight line with the rest of the hand.  
The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal 
joints flexed to 30 degrees, and the thumb (digit 
I) abducted and rotated so that the thumb pad faces 
the finger pads.  Only joints in these positions 
are considered to be in favorable position.  For 
digits II through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of flexion, the 
PIP joint has a range of zero to 100 degrees of 
flexion, and the DIP joint has a range of zero to 
70 or 80 degrees of flexion.

(2) When two or more digits of the same hand are 
affected by any combination of amputation, 
ankylosis, or limitation of motion that is not 
otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable ankylosis, or 
limitation of motion) assigning the higher level of 
evaluation when the level of disability is equally 
balanced between one level and the next higher 
level.

(3) Evaluation of ankylosis of the index, long, 
ring, and little fingers: (i) if both the 
metacarpophalangeal and PIP joints of a digit are 
ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a 
bone, evaluate as amputation without metacarpal 
resection, at the PIP joint or proximal thereto; 
(ii) if both the metacarpophalangeal and PIP joints 
of a digit are ankylosed, evaluate as unfavorable 
ankylosis, even if each joint is individually fixed 
in a favorable position; (iii) if only the 
metacarpophalangeal or PIP joint is ankylosed, and 
there is a gap of more than two inches (5.1 cm.) 
between the fingertip(s) and the proximal 
transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as 
unfavorable ankylosis; (iv) if only the 
metacarpophalangeal or PIP joint is ankylosed, and 
there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal 
transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as 
favorable ankylosis.

Note (4) concerns ankylosis of the thumb, and does 
not apply in this case.

(5) If there is limitation of motion of two or more 
digits, evaluate each digit separately and combine 
the evaluations.

Under revised Code 5223, favorable ankylosis of both the ring 
and little finger warrants a 10 percent rating, irrespective 
of the affected extremity.  38 C.F.R. § 4.71a, Code 5223 (as 
in effect prior to August 26, 2002).  Under a new Code 5230, 
any limitation of motion of the ring or little finger is 
noncompensable, irrespective of the affected extremity.  38 
C.F.R. § 4.71a, Code 5229 (as in effect from August 26, 
2002).  

With respect to rating scar disabilities, the version of Code 
7803 in effect prior to August 26, 2002 provided a 10 percent 
rating for scars that were superficial, poorly nourished with 
repeated ulceration; Code 7804 provided a 10 percent rating 
for scars that were superficial, tender and painful on 
objective demonstration; and Code 7805 provided that all 
other scars were to be rated based on limitation of function 
of affected part.  38 C.F.R. § 4.118 (in effect prior to 
August 30, 2002).

The revised 38 C.F.R. § 4.118 provides that scars, other than 
head, face, or neck, that are deep or that cause limited 
motion and involve an area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Code 7802 (effective August 30, 2002).  Under Note (1): Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 
§4.25 of this part.  Under Note (2): A deep scar is one 
associated with underlying soft tissue damage. 

Under Code 7802, scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion and 
involve an area or areas exceeding 144 square inches (929 sq. 
cm.) warrant a 10 percent rating.  Under Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under revised Code 7803, a superficial, unstable scar 
warrants a 10 percent rating.  Under Note (1): An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Under Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under revised Code 7804, a superficial scar that is painful 
on examination merits a 10 percent rating.  Under Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Revised Code 7805 remained essentially unchanged, and 
provides for rating based on limitation of function of the 
affected part.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Significantly here, 
neither of the disabilities for which an increased rating is 
sought has varied significantly in severity during the appeal 
period, and "staged' ratings are not warranted.

The United States Court of Appeals for Veterans Claims has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim. If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Service Connection for a right knee disability

The veteran reports two minor injuries to the right knee in 
service, but concedes he received no treatment.  Any 
pathology then sustained appears to have been acute.  On 
February 1964 service separation examination, the veteran 
reported a past history of trick or locked knee; but clinical 
evaluation revealed no right knee abnormality.  There is no 
postservice medical evidence of treatment for right knee 
disability until March 1999, more than 35 years after service 
discharge.  Clinic records note the onset of right knee pain 
in mid-1990, and a history of left Achilles rupture in 1991 
resulting in an abnormal gait in the interim. There is no 
competent medical evidence suggesting that the veteran's 
current right knee disability is etiologically related to his 
active military service, to include injury therein.

Consequently, while the record establishes that the veteran a 
history of right knee injury prior to service and in-service, 
it does not show that any in-service injury resulted in the 
chronic right knee disability currently manifested.  The 
veteran has not alleged persistent symptoms of right knee 
disability since service.  There is no evidence that 
arthritis of the right knee was manifested in the first 
postservice year.  Consequently, service connection for a 
right knee disability on the basis that it became manifest in 
service and persisted, or on a presumptive basis (for 
arthritis as a chronic disease under 38 U.S.C.A. § 1112), is 
not warranted.  Because he is a layperson, the veteran's own 
assertions that his current right knee disability began in 
and/or is related to service are not competent evidence.  See 
Espiritu, 2 Vet. App. at 494.  Accordingly, service 
connection for a right knee disability is not warranted.  

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, and that doctrine does 
not apply.

B.  Rating in excess of 10 percent for left hand ring and 
little finger injury residuals

The medical evidence shows the veteran's residuals of injury 
to the left (minor) hand are manifested by weakened and 
painful movement of the ring finger with flexion 
approximating the transverse fold of the palm and inability 
to flex the little finger to within 3 cm. of the transverse 
fold of the palm.  The ring and little fingers are not 
ankylosed.  [Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  The RO assigned the (maximum) 
10 percent rating for this disability under Code 5223 (in 
effect prior to August, 26, 2002), based on a finding that 
the impairment shown approximated favorable ankylosis of the 
two fingers.  A higher rating would require unfavorable 
ankylosis of the two fingers.  Code 5219.  As it is not shown 
that either the ring or the little finger is ankylosed (or 
that motion of either is severely limited) a higher rating 
clearly is not warranted.

Under the revised criteria (in effect from August 26, 2002) 
favorable ankylosis of the ring and little fingers likewise 
is rated 10 percent (maximum), and a 20 percent rating 
likewise requires unfavorable ankylosis.  As the ring and 
little fingers are not shown to be ankylosed, a rating in 
excess of 10 percent under the revised criteria is also not 
warranted.  Notably, the revised criteria also provide that 
any limitation of motion of the ring and little fingers is 
rated 0 percent.  
Consequently, a rating in excess of 10 percent for the 
veteran's residuals of a left hand injury is not warranted 
under either the old or the new criteria.  The 10 percent 
rating currently assigned adequately reflects the disability 
picture presented, including all loss of function 
demonstrated.  The preponderance of the evidence is against 
the claim, and it must be denied.

C.  A rating in excess of 10 percent for left fifth 
metacarpal area scar

The veteran has a V-shaped scar at the junction of the 5th 
metacarpal area of his left hand extending approximately 1 
cm. on the ring and little fingers.  The scar is painful to 
touch.  A 10 percent rating has been assigned under Code 
7804.  This is the maximum rating under both the former and 
the revised versions of his code.  The scar is superficial 
(and therefore not deep), and as rating based on limitation 
of motion would constitute the prohibited practice of 
pyramiding (see 38 C.F.R. § 4.14) because limitation of 
motion is already compensated under Code 5223, an increased 
rating under Code 7801 is not for consideration.  The 
preponderance of the evidence is against this claim; 
accordingly, it must be denied.

REMAND

One of the matters the Board must address is which issue or 
issues are properly before the Board.  An appeal to the Board 
is initiated by an NOD and completed by a substantive appeal 
after an SOC is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by issuing a SOC, and finally the 
veteran, after receiving the SOC, must complete the process 
by stating his argument in a timely-filed substantive appeal.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In a June 2005 rating decision, the RO denied claims of 
service connection for a dental condition (claimed as 
gingivectomy/gingivitis/periodontal disease), adenocarcinoma 
of the lower colon (claimed as colorectal cancer) and 
coronary artery disease (claimed as secondary to periodontal 
disease).  The veteran expressed disagreement with the denial 
of these claims in a written statement received at the RO in 
September 2005.  An SOC has not been issued in these matters.  
Under Manlincon v. West, 12 Vet. App. 238 (1999), the Board 
must instruct the RO that these issues remain pending in 
appellate status (see 38 C.F.R. § 3.160(c)) and require 
further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  
In this regard, it is noteworthy that the claims are not 
before the Board at this time and will only be before the 
Board if the veteran files a timely substantive appeal.

Accordingly, the case is REMANDED for the following:

The RO should issue an appropriate SOC in the 
matters of entitlement to service connection for 
a dental condition (claimed as 
gingivectomy/gingivitis/periodontal disease), 
adenocarcinoma of the lower colon (claimed as 
colorectal cancer) and coronary artery disease 
(claimed as secondary to periodontal disease).  
The veteran must be advised of the time limit 
for filing a substantive appeal.  If the appeal 
is timely perfected, these matters are to be 
returned to the Board for further appellate 
consideration.

The purpose of this remand is to fulfill the requirements of 
the Court in Manlincon.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


